Citation Nr: 1741509	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  12-28 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

K. Anderson, Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to November 1970.  

These claims come before the Board of Veterans' Appeals (Board) from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Veteran testified in March 2017 before the undersigned Veterans' Law Judge (VLJ).  A copy of the transcript is of record.  


FINDINGS OF FACT

1.  The evidence is in equipoise that the Veteran has bilateral hearing loss as a result of in-service noise exposure. 

2.  The evidence is in equipoise that the Veteran has tinnitus that is related to his active service.

3.  The preponderance of the evidence is against a finding that the Veteran's bilateral knee disability is the result of disease or injury incurred in or aggravated by the Veteran's active military service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss is presumed to have been incurred as a result of active service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2016); 38 C.F.R. §§ 3.303, 3.385 (2017).
2.  Resolving all doubt in favor of the Veteran, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3.  The criteria for a grant of service connection for a right knee disability have not been met.  38 U.S.C.A. § 1131 (West 2016); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss and tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309; see also Fountain v. McDonald, 27 Vet. App. 258, 272-75 (2015).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system, which includes sensorineural hearing loss, is considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Hearing Loss and Tinnitus 

The Veteran has asserted entitlement to service connection for bilateral hearing loss and tinnitus.  Specifically he asserts that being exposed to acoustic trauma in service caused his currently diagnosed tinnitus and hearing loss.  After a careful review of the evidence that Board finds that service connection is warranted. 

The Veteran has been diagnosed with bilateral hearing loss for VA purposes as well as tinnitus.  As such, the first element of service connection has been met.  The remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disabilities and the in-service disease or injury.  

At the Veteran's hearing, he testified that during his active military service he was exposed to combat noise exposure and acoustic trauma.  Specifically, he claims that he had a mortar round blast land less than 100 yards from him, which caused him to have bleeding in his ears.  He also stated that his tinnitus began at the time and has continued ever since service.  

The Board finds that the Veteran is competent to describe being exposed to loud noise, such as those caused by artillery, mortar and small arms fire.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible because they have been consistent and are confirmed by the circumstances of his service.  The Veteran's personnel a file shows that was assigned to the tactical reconnaissance squad, and was awarded a Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  For these reasons, the in-service injury of acoustic trauma to both ears is established.
At the Veteran's October 2009 VA examination, the examiner opined that the Veteran's bilateral hearing loss and tinnitus was at least as likely as not due to active service.  Specifically, the examiner stated that the etiology of the Veteran's noise induced hearing is more likely as not the combination of civilian noise history, medication received, and normal aging process.  The Board finds this examination to be inadequate due to the rationale provided.  However, the Board is not going to remand for an additional examination as there is sufficient evidence to grant service connection because the examiner did not discuss the Veteran's acoustic noise exposure in service.

A review of the Veteran's service records show that he served as a photo interpretation specialist that plotted photographic coverage from in-country aerial photographic reconnaissance missions flown over the Republic of Vietnam.  

The Veteran's puretone audiometry test at entrance into active military service in October 1968 was as follows: 

Hz
500
1000
2000
3000
4000
6000
Right
5
5
5
0
15
0
Left
5
-5
-5
0
15


The Veteran's puretone audiometry test at separation in September 1970 was as follows: 

Hz
500
1000
2000
3000
4000
6000
Right
20
15
5
15
15
25
Left
0
10
15
10
20
25

The evidence points to a significant threshold shift, even though the Veteran does not have hearing loss for VA purpose at separation from active military service.  

As such, the Board finds that the Veteran's hearing did begin to deteriorate in service.  The Veteran has provided statements that his hearing impairment and tinnitus began in service and have continued to worsen since that time.  As such, the Board finds that there is sufficient evidence to show continuity for bilateral hearing loss. 

Further, review of his service treatment records do not reveal complaints of tinnitus in service.  However, the Board finds that the Veteran's lay statement regarding his in-service acoustic trauma, experiencing buzzing and hissing in his ear that began in service and continued since service, and his combat noise exposure in Vietnam, to be probative evidence supporting his claim for tinnitus.  The Veteran has stated both at his hearing and in lay statements that the ringing and buzzing in his ears began during his combat service in Vietnam, has continued since service, and become progressively worse since service.  His account of the development of his disorder is consistent with the facts and circumstances of his service; the Veteran is competent to describe ringing of the ears and there is nothing in the record to question this assertion as to the onset.  Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

The negative etiological opinion provided by the VA examiner was based solely on the lack of in service treatment or diagnosis of hearing loss or tinnitus.  However, the examiner failed to look at the entirety of the Veteran's file and did not consider his lay statements.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination was inadequate when the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).

In light of the Veteran's in-service acoustic trauma during combat, changes to his hearing in service, and resolving all doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  The benefit of the doubt rule applies.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Therefore, in resolving the benefit of the doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is granted.


Bilateral Knee Disability 

The Veteran has asserted entitlement to service connection for a bilateral knee disability.  Specifically, the Veteran testified at his hearing that that he injured his knee in service when a drum fell on it.  He stated that he went to the medics to see about his injury and he was told to "suck it up and move on," but that his visit to the medic regarding his knees is not of record.  After careful consideration of the Veteran's lay statements and the additional evidence of record, the Board finds that service connection for a bilateral knee disability is not warranted.  

A review of the Veteran's service treatment records do not reveal a complaint or treatment of a bilateral knee disability.  In September 1970, the Veteran completed a Report of Medical History, wherein he stated that he was in good health and that he did not have nor ever had a knee issue.  Further, his report of medical history completed in September 1970 as well, evaluated him as clinically normal including the lower extremities.  

A review of the Veteran's post service treatment do not reveal any complaints or treatments until October 2006.  After reviewing his treatment notes, neither the Veteran nor his attending physicians attribute his left knee condition to his active military service.  There is a notation in the Veteran's VA records that he worked construction for many years until his knees became problematic.  

As such, the evidence of record does not seem to indicate that the Veteran had an injury in service that caused a chronic disability.  There is no evidence of treatment or complaints in service, or within a year after service.  There is no evidence of complaints or treatment for a knee disability until many decades after service discharge.  

To the extent that the Veteran asserts that he has a current bilateral knee disability is related to his active duty service, the Board finds that this determination is not suited to the realm of lay statements.  The precise determination of an etiology when there are several potential origins is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377.  Consequently, the Board finds that the Veteran's statements as to the cause bilateral knee disability cannot be considered competent evidence sufficient to establish service connection.

The Board finds that the Veteran's bilateral knee disability is not related to his active military service.  Despite the Veteran's contention, there is no evidence to support his claim.  The preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit of the doubt rule does not apply, and claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist  

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through a notice letter that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2017).   

A VA examination was not provided in conjunction with the Veteran's service connection claims related to a bilateral knee disability, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, that corroborates a nexus of the Veteran's knee disability and an in-service incident or injury, and a VA examination could not serve to establish an in-service event actually occurred.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted. 

Service connection for bilateral knee disability is denied.  



____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


